Citation Nr: 1032922	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  10-00 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 based on medical treatment 
provided at a Department of Veterans Affairs (VA) facility in 
October 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to November 
1944.  He died in March 2007; the appellant/claimant is his 
surviving spouse.  This matter is before the Board of Veterans' 
Appeals (Board) from a July 2008 rating decision of the New York, 
New York Regional Office (RO) of the VA.

The issues of entitlement to burial benefits and 
entitlement to death pension benefits have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2007; the immediate cause of his 
death was sepsis due to sacral osteomyelitis.  End stage renal 
disease was listed as a significant condition contributing to his 
death.

2.  It is not shown that the Veteran's death resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
medical treatment, or was an event not reasonably foreseeable.





CONCLUSION OF LAW

DIC under 38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the appellant by correspondence dated in 
June 2008.  That letter notified the appellant of VA's 
responsibilities in obtaining information to assist in completing 
her claim and identified the appellant's duties in obtaining 
information and evidence to substantiate her claim.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).

The appellant has had ample opportunity to respond/supplement the 
record and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.

Moreover, while the appellant did not receive notice regarding 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006)), this decision denies DIC under § 1151; and the effective 
date of an award is not a matter for consideration.  Hence, the 
appellant is not prejudiced by the lack of such notice.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records have been secured and also associated with the claims 
file.  In June 2010 the RO secured a medical advisory opinion 
from a physician who reviewed the Veteran's claims file.  There 
is no indication that there exists any additional evidence that 
has a bearing on this case that has not been obtained.  VA's duty 
to assist is met.

Law and Regulations - DIC under § 1151

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
or an examination by VA, DIC shall be awarded in the same manner 
as if such additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To substantiate a claim for DIC under 38 U.S.C.A. § 1151 filed on 
or after October 1, 1997, as here, it must be shown that the VA 
treatment in question resulted in additional disability or death 
and [emphasis added] that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
the medical or surgical treatment, or that the proximate cause of 
additional disability or death was an event which was not 
reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.

To establish actual causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that he had 
additional disability/died does not establish cause.  38 C.F.R. § 
3.361(c).

To establish that fault on the part of VA caused the additional 
disability or death, it must be shown that VA hospital care, 
medical or surgical treatment or examination caused a veteran's 
additional disability and that VA failed to exercise the degree 
of care expected of a reasonable health care provider, or 
furnished the hospital care, medical treatment, or surgery, 
without the veteran's informed consent.  To determine whether 
there was informed consent, VA will consider whether the health 
care providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from these requirements that 
are immaterial under the circumstances of the case will not 
defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider would 
have seen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of the 
treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health-care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims files, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence where appropriate and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

On October 6, 2006, the Veteran was seen at a VA clinic with 
complaints of rectal bleeding for a few weeks, constipation and 
straining.  His wife noticed blood stains on his pants and 
shorts.  He said his stool was gray; he denied any blood in his 
stool.  He denied any pain, dizziness, shortness of breath or 
chest pain.  The Veteran's history of diabetes mellitus and 
peripheral neuropathy was noted.  Examination revealed a large 
superficial area of decubitus raw on the left posterior gluteal 
with no signs of infection.  The examiner noted that the 
Veteran's pants were stained from a non-infected open wound on 
the left buttock.  The examiner noted that the Veteran had been 
unaware of the wound.  The Veteran was prescribed bacitracin to 
apply to the wound and stool softeners.  He was referred for 
blood tests and a surgical consultation.  The Veteran was advised 
to seek emergency care if he noticed any bright red blood per 
rectum and/or abdominal pain.

On October 8, 2006, the Veteran was seen in the emergency room at 
St. Anthony Community Hospital with complaints of fever and 
chills.  The Veteran's wife reported that he had been well for a 
few weeks and denied any fever or chills until October 7, 2006.  
She also reported that the Veteran had severe neuropathy and had 
burned himself with a heating pad on the sacral area.  On 
examination, temperature was 103.8 degrees.  There was a large 
burn wound with redness and warmth in the sacral area; no 
discharge was noted.  The Veteran was admitted on October 9, 
2006, for further evaluation and management of possible sepsis, 
rhabdomyolysis and cellulitis of the sacral area.  A blood 
culture showed Gram-positives.  Surgical consultation on October 
10, 2006, revealed superficial sacral decubiti without redness or 
fluctuance.  There was no crepitus, which suggested that a 
significant abscess was unlikely.  The consulting physician noted 
that it was certainly possible that the sacral decubiti were 
entry sites for Gram-positives to cause bacterium and high 
fevers; therefore he recommended treatment with IV antibiotics 
and local wound care.  With antibiotics, the Veteran's condition 
improved.  Follow-up blood cultures on October 28, 2006, were 
negative.  X-ray studies of the sacrum revealed no findings of 
osteomyelitis.  During the Veteran's hospitalization, he 
developed acute renal failure, acute encephalopathy and Henoch-
Schonlein purpura with leukocytoclastic vasculitis.  He was 
ultimately discharged to a nursing home in November 2006 for 
hemodialysis and continued care of his other problems.

Treatment records from Good Samaritan Hospital dated in February 
2007 note that the Veteran was brought from the nursing home 
where he resided to the emergency room when he developed a fever 
of 101 degrees.  It was noted that the Veteran had a past medical 
history of type 2 diabetes, peripheral neuropathy, hyperlipidemia 
and a sacral decubitus ulcer for which he developed sepsis.  The 
Veteran was also on dialysis due to worsening renal failure.  On 
examination, the Veteran's temperature was 98 degrees.  He was 
noted to have infiltrate and pneumonia.  Examination also 
revealed a sacral decubitus ulcer (15 centimeters by 8 
centimeters) which was necrotic, a small ulcer in the left 
buttock area (2 centimeters) that was clean and a right heel 
ulcer.  The sacral decubitus ulcer was debrided.   

The Veteran died in March 2007 while at Good Samaritan Hospital.  
His death certificate identifies the cause of death as sepsis due 
to sacral osteomyelitis.  End stage renal disease was listed as a 
significant condition contributing to his death.  No autopsy was 
performed.

At the time of his death, the Veteran's sole service connected 
disability was chronic anxiety, rated 10 percent disabling.  
During his lifetime, service connection for diabetic 
polyneuropathy had been denied.

In a June 2010 medical opinion, a VA physician (after reviewing 
the Veteran' claims file) stated:

1.	The Veteran's death was not due to VA medical treatment. 
2.	VA did not fail to exercise the degree of care that would 
be expected of a reasonable health care provider. 
3.	VA did not fail to timely diagnose or properly treat a 
disability, thereby causing death. 
4.	The fact that VA did not admit the Veteran when he was seen 
on October 6, 2006, did not lead to a relapse and a 
worsening of disability and then his death. 

The VA physician noted that when the Veteran was seen at the VA 
clinic, his vital signs were stable and his superficial 
ulcerations showed no signs of infection.  He "was given 
appropriate care."  The VA physician stated, "Even on 10/10/06 
[while hospitalized at St. Anthony Community Hospital] there was 
no clinical evidence of infected decubiti.  Hence there was no 
negligence or error on the part of the VA in the case of [the 
Veteran] and the care given to [the Veteran] by the VA did not 
contribute to [the Veteran's] death."

The appellant contends that the VA medical treatment received by 
the Veteran for his ulcerations in October 2006 was instrumental 
in his death.  Specifically, the appellant maintains that VA 
clinicians failed to take the Veteran's temperature; therefore 
they failed to diagnose the sepsis which ultimately caused his 
death.

Based on the evidence of record, the Board finds that the cause 
of the Veteran's death is not shown to have been proximately due 
to VA carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care nor was the cause of death shown to have 
been the result of an event not reasonably foreseeable.  There is 
no competent medical evidence which provides a nexus between the 
Veteran's death and VA treatment.  In this matter, the Board 
finds the VA medical opinion of June 2010 persuasive.  The Board 
finds it significant and highly persuasive that the VA physician 
considered all of the record, including the private and VA 
treatment records.  Moreover, the Board notes that October 28, 
2006 blood culture results (obtained several months prior to the 
Veteran's terminal treatment) were negative for infection.  

The appellant has presented no medical evidence to the contrary.  
The standard of medical care provided is essentially a medical 
question, and, because she is a layperson, the appellant's own 
opinion that there may have been some fault on the part of VA is 
not competent evidence in the matter.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In summary, the preponderance of the evidence is against a 
finding that the Veteran's death nearly five months after VA 
treatment was the result of fault on the part of VA, or was the 
result of an unforeseen event.  The criteria for establishing 
entitlement to the benefit sought are not met, and the claim must 
be denied.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151 based on medical 
treatment provided at a VA facility in October 2006 is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


